Citation Nr: 0110780	
Decision Date: 04/12/01    Archive Date: 04/23/01	

DOCKET NO.  95-09 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran, and his wife


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel
INTRODUCTION

The veteran served on active duty from June 1960 to March 
1964.  

In June 1997, the Board of Veterans' Appeals (the Board) 
denied entitlement to service connection for a low back 
disability on the basis that the veteran's claim was not well 
grounded.  The veteran appealed to the U. S. Court of Appeals 
for Veterans Claims (the Court).  

In February 1999, the Court determined that the veteran's 
claim for service connection for a low back disability was 
well grounded.  The Court vacated the June 1997 Board 
decision and remanded the case to the Board for further 
consideration consistent with its decision.  The Board has 
recognized the veteran's previous representative, the 
Oklahoma Department of Veterans Affairs, as the veteran's 
representative for the current appeal before the Board.  

In April 2000, the Board remanded the case to obtain 
additional information and to make arrangements for a special 
orthopedic examination of the veteran.  The veteran was 
requested to provide certain information.  He did not 
respond, and the case was returned to the Board. 

Effective November 20, 2000, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
promulgated, which, in effect, revised the law relating to 
the duty to assist, and the need for notice to the veteran 
concerning searching for and obtaining records, 
substantiating a claim, and completing an application for 
compensation benefits.  The law also eliminated, in essence, 
the need to establish that a claim is well grounded.  The 
case must be reviewed according to the law in effect prior to 
November 20, 2000, or pursuant to the new legislation, 
whichever is to the advantage of the veteran.  In this case, 
there is no difference, since the claim was found to be well 
grounded and, therefore, a similar duty to assist arises 
under either law.  Based on the current record, and pertinent 
laws, regulations, and Court decisions, the case needs to be 
remanded again to assist the veteran and to obtain additional 
information.  

REMAND

In April 2000, the Board remanded the case to obtain 
additional information and to make arrangements for a special 
orthopedic examination of the veteran.  The veteran was 
requested to provide certain information.  Subsequently, the 
regional office (RO) on two occasions wrote to the veteran 
requesting that he sign release forms to obtain information 
from various physicians and sources.  He did not respond.  
The reason for his lack of response is not clear.  

Thereafter, the RO sent the veteran a supplemental statement 
of the case denying his claim.  The supplemental statement of 
the case explained to the veteran that, because he failed to 
provide the necessary release forms and other information as 
requested, an examination would not be scheduled.  No further 
response was received from the veteran, and the case was 
returned to the Board.  

There has been no correspondence or other contact by the 
veteran to the VA since his hearing in May 1997.  The Board 
is certainly puzzled by this lack of contact in nearly four 
years, and wishes to aid the veteran in every way possible, 
pursuant to its duty to assist.  However, if there is a 
continued lack of cooperation, then the RO and the Board need 
to consider the case based on the current record.  There 
would be no further duty to assist, and the veteran's refusal 
to cooperate would need to be considered in the context of a 
review of all the evidence.  

To clarify the situation and to afford the veteran every 
opportunity to support his claim, the Board believes that a 
field examiner should personally contact the veteran to 
clarify his current situation and facilitate the gathering of 
information previously requested.  

Accordingly, the Board finds that the case should be REMANDED 
to the RO for the following actions:  

1.  The RO should assign a field examiner 
to interview the veteran at his home and 
to obtain the necessary release forms so 
that the essential additional development 
of his claim may be undertaken.  The 
field examiner should explain to the 
veteran the need for such release forms, 
and the consequences of not signing the 
release forms.  The examiner should 
provide a written report concerning the 
outcome of any contact with the veteran, 
including the degree of cooperation on 
the part of the veteran.  Also, the field 
examiner should request that the veteran 
verify the dates of treatment, the 
spellings of the names he reported, and 
the current addresses for the doctors and 
medical facilities that treated him in 
1977 and 1978. (See 2 and 3 below).

2.  Thereafter, the RO should request 
copies of medical records relating to 
treatment of the veteran's low back 
condition from all identified care 
providers, including El Camino Hospital, 
Mt. View, California, Dr. Clancy, and Dr. 
Grennari in 1977 and 1978.  The RO should 
request such records directly from such 
institutions and physicians; however, 
before corresponding with the physicians 
and the hospital, the veteran should be 
contacted and requested to verify the 
dates of treatment, the spellings of the 
names he reported and the current 
addresses for the doctors and the 
hospital.  Appropriate release forms 
should be obtained.

3.  The RO should request copies of all 
medical documents filed in conjunction 
with the veteran's claim for Workmen's 
Compensation benefits arising out of the 
1977 industrial accident while he was 
working for Ford Motor Company from Ford 
Motor Company and the appropriate State 
agency that handles such claims.  In 
addition, Ford Motor Company should be 
requested to provide a copy of any 
employment physical examination for the 
veteran.  

4.  The RO should then make arrangements 
for a special orthopedic examination of 
the veteran to determine the nature and 
extent of his present low back disability 
consistent with the requirements of the 
Veterans Claims Assistant Act of 2000.  
All clinical tests which are deemed 
necessary for the examination should be 
conducted.  The examiner should review 
the veteran's claims folder relating to 
the claim for service connection for a 
back disability.  The examiner should 
express an opinion concerning whether 
there is any etiological relationship 
between the veteran's present low back 
disability and any injury or disorder 
treated in service.  The examiner should 
express an opinion concerning whether the 
industrial accident in 1977 was an 
intervening direct cause of the present 
back disability, and whether any injury 
and disorder in service has any 
etiological relationship to the present 
back disability.  The claims folder 
should be made available to the examiner 
prior to and during the examination of 
the veteran.  

When the above actions have been completed, the RO should 
again review the veteran's claim in accordance with pertinent 
regulations.  If the claim is denied, the case should be 
processed in accordance with appropriate appellate 
procedures, including the issuance of a supplemental 
statement of the case.  No action is required of the veteran 
unless and until he receives further notice.  The purpose of 
this REMAND is to procure clarifying data and to provide due 
process.  The Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



